department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs bo1 gl-138407-01 uil memorandum for associate area counsel-boston from alan c levine chief branch collection bankruptcy summonses cc pa cbs bo1 subject filing notices of federal_tax_lien the chief_counsel_advice responds to your email dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the internal_revenue_service service should continue to file notices of federal_tax_lien nftl with the clerk of the united_states district_court for massachusetts district_court conclusion the service should continue its practice of filing nftls encumbering personal_property with the clerk of the district_court recent amendments to the massachusetts state law have not designated one office for filing federal tax_liens within the state for personal_property see sec_6323 law and analysis sec_6323 provides that in the case of personal_property a nftl shall be filed in the one office within the state as designated by state law recognizing that some states had not designated one office for filing liens congress provided in section sec_6323 that the service must file its nftl in the clerk’s office of the district_court for the judicial district in which the property is situated in revrul_84_148 1984_2_cb_303 the service responded to a change in massachusetts law creating one office for the filing nftls on personal_property namely mass ann law ch sec_39b rejecting the prior practice of filing a nftl with the clerk of the district_court to encumber personal_property revrul_84_148 held that n otices of federal tax_liens with respect to personal_property in massachusetts shall gl-1384071-01 be filed in the office of the state secretary or in the case of persons other than estates trusts and corporations and partnerships having a principal executive office in massachusetts in the office of the clerk of the city or town where the person against whose interest the lien applies resides at the time of filing of the notice of the lien the massachusetts legislature however subsequently repealed sec_39b effective date in response the service promulgated rev_rul 1985_2_cb_326 revoking revrul_84_148 in revrul_85_89 the service stated that due to the repeal of sec_39b it would continue to file nftls with respect to personal_property only in the clerk’s office of the district_court and i f state law is again amended to comply with sec_6323 such liens will be filed only in the one office designated by state law thus in the present case unless an amendment to massachusetts law designates one office for the filing of a nftl encumbering personal_property revrul_85_89 is still effective and the service should file nftls encumbering personal_property with the clerk of the district_court specifically section a provides that a creditor can perfect his security_interest by filing at the office of the state secretary in our opinion section does not designate one office for the filing of a nftl the filing of a financing statement to perfect a state security_interest or agricultural lien is not germane to determining whether state law has specifically designated one office for the filing of a nftl g_c_m dated date explains that nftls were filed with the clerk of the district_court because there was no massachusetts statutory provision prescribing where federal tax_liens on personal_property should be filed in other words in the service’s position was that the commercial code of massachusetts was irrelevant for determining whether one office had been designated within the state for the filing of a nftl encumbering personal_property today the commercial code of massachusetts is equally irrelevant for resolving whether state law has designated one office for the filing of a nftl in short that massachusetts has adopted provisions of the uniform commercial code for filing financing statements to mass ann laws ch sec_24 designates one office for filing a nftl on any real_property previously mass ann law ch provided in part that a creditor could perfect his security_interest only by filing at both the office of the state secretary and the town clerk’s office gl-1384071-01 perfect a security interests does not mean that state law designates one office for the filing of a nftl on personal_property to meet the one office rule_of sec_6323 state law must address the nftl not a commercial security_interest see mass ann law ch sec_24 designating one office for the filing of a nftl on real_property accordingly revrul_85_89 still applies and nftls encumbering personal_property should be filed with the clerk of the district_court please call us if you have further questions in a memorandum dated date to kevin brown division counsel sbse cbs similarly opined that revisions to the uniform commercial code including will not affect the location for filing a nftl
